                                           Case 3:20-cv-05761-JD Document 128 Filed 12/16/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE GOOGLE PLAY CONSUMER                         Case No. 3:20-cv-05761-JD

                                   8     ANTITRUST LITIGATION
                                                                                            ORDER RE INTERIM CLASS
                                   9                                                        COUNSEL

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13            As discussed at the hearing on December 15, 2020, and pursuant to Federal Rule of Civil

                                  14   Procedure 23(g)(3), the Court appoints Hae Sung Nam and Karma Giulianelli as co-lead Interim

                                  15   Class Counsel for the consolidated consumer case. While the factors in Rule 23(g)(1) are not,

                                  16   strictly speaking, applicable to interim counsel, they provide a useful framework to evaluate

                                  17   appointments. The materials provided to the Court, and the discussion at the hearing, indicate that

                                  18   Interim Class Counsel have performed substantial work on behalf of the putative consumer class,

                                  19   and have the knowledge, experience, and resources necessary to effectively represent the putative

                                  20   class.

                                  21            For similar reasons, the Court appoints Elizabeth Pritzker as Liaison Counsel. Nanci

                                  22   Nishimura, Peggy Wedgworth, and George Zelcs are appointed as members of the Steering

                                  23   Committee, which includes the Interim Class Counsel and Liaison Counsel.

                                  24                               AUTHORITY AND RESPONSIBILITIES

                                  25            1.     Interim Class Counsel have full authority to conduct all pretrial and trial work,

                                  26   including settlement discussions; provided, however, that no co-lead counsel may initiate or

                                  27   engage in settlement discussions without the other co-lead’s consent. Interim Class Counsel have

                                  28   the final word on and responsibility for all common discovery issues, service of pleadings and
                                           Case 3:20-cv-05761-JD Document 128 Filed 12/16/20 Page 2 of 4




                                   1   filings, stipulations, briefs and arguments, court hearings and appearances, communications with

                                   2   opposing counsel and the Court, expert retention and reports, trial and appeals arising in the course

                                   3   of litigation before this Court (e.g., class certification decisions), as well as work assignments,

                                   4   billing records and fee issues, and overall case strategy, scheduling, and management for the

                                   5   putative consumer class. Opposing counsel may rely on the conduct and representations of

                                   6   Interim Class Counsel for any issue in the litigation.

                                   7          2.      Interim Class Counsel have full authority over, and responsibility for: (1) assigning

                                   8   work to other plaintiffs’ counsel, as may be appropriate and in the putative class’s best interest; (2)

                                   9   implementing time and expense record-keeping policies that comply with the guidelines stated in

                                  10   the consolidation order, Dkt. No. 78; (3) collecting time and expense reports from all plaintiffs’

                                  11   counsel on a monthly basis; (4) acting as the treasurer for any litigation fund assessments and

                                  12   expenses; and (5) otherwise ensuring that plaintiffs’ counsel not perform common benefit work,
Northern District of California
 United States District Court




                                  13   bill for unnecessary read and review time, or attend hearings, depositions, or other events without

                                  14   Interim Class Counsel’s authorization.

                                  15          3.      Liaison Counsel is responsible for: (1) receiving and distributing to plaintiffs’

                                  16   counsel in all actions that have been, or will be, related or consolidated all discovery and other

                                  17   documents that are not subject to ECF filing; (2) maintaining a database that contains all written

                                  18   materials produced during discovery and deposition transcripts; and (3) providing other assistance

                                  19   as determined by the Interim Class Counsel.

                                  20          4.      The Steering Committee will periodically consult with Interim Lead Counsel and

                                  21   Liaison Counsel on pretrial activities, trial, and any other issues Interim Lead Counsel designate.

                                  22                                    FEES, COSTS, AND EXPENSES

                                  23          5.      Interim Class Counsel will be vigilant in ensuring the efficient and economical

                                  24   prosecution of this matter. A request for an award of fees and costs may be based only on records

                                  25   that were prepared as the fees and costs were incurred. A prolonged forensic accounting exercise

                                  26   or a mini-trial on fees and costs are to be avoided. To that end, Interim Class Counsel will ensure

                                  27   that the following practices are adhered to by all attorneys and other timekeepers who perform

                                  28   work on behalf of the putative class:
                                                                                          2
                                           Case 3:20-cv-05761-JD Document 128 Filed 12/16/20 Page 3 of 4




                                   1                  a.        At the close of each calendar month, Interim Class Counsel will make sure

                                   2   that all time has been entered by all timekeepers in final form. By 14 days after each month’s end,

                                   3   Interim Class Counsel will ensure that a bill for the prior month is finalized, reflecting lead

                                   4   counsel’s review of the billing records and any write-downs or write-offs by Interim Class

                                   5   Counsel for inefficiencies, duplication of effort, misjudgments in staffing, and the like. These

                                   6   final bills for each month will be segregated and kept by Interim Class Counsel, and may not be

                                   7   altered. Only these records, prepared contemporaneously with the expenditures, may be used for a

                                   8   fees and costs motion.

                                   9                  b.        Time will be recorded in one-tenths of an hour.

                                  10                  c.        Block-billing time records are not permitted. Timekeepers must itemize the

                                  11   time expended on specific tasks in sufficient detail to ascertain whether the amount of time spent

                                  12   performing those tasks was reasonable.
Northern District of California
 United States District Court




                                  13                  d.        Interim Class Counsel are free to make staffing decisions as they deem

                                  14   appropriate, with the understanding that the Court will not permit fees to be recovered for multiple

                                  15   attorneys performing duplicative work. For example, barring an unusual circumstance, no more

                                  16   than two lawyers should bill for attendance at depositions. Interim Class Counsel will also ensure

                                  17   that an attorney’s fees request will not include bills for every attorney from every firm to review

                                  18   each discovery request and response, motion, letter, e-mail, etc. in the case. While each attorney

                                  19   should stay informed about the litigation, only the attorneys designated by Interim Class Counsel

                                  20   to review or summarize pleadings, orders and communications are working for the common

                                  21   benefit of the putative class, and only their time will be considered for possible payment at the

                                  22   conclusion of this case.

                                  23                  e.        Domestic air travel of less than six hours should be billed at coach class

                                  24   rates regardless of the class flown. Travel exceeding six hours of flight time may be booked in

                                  25   business class. In all cases, flights should be booked at the lowest available fare.

                                  26                  f.        When overnight travel is necessary, counsel should be mindful in selecting

                                  27   reasonable hotel accommodations and restaurants. Per diem expenses for travel days should not

                                  28   exceed $125 per person exclusive of lodging and transportation.
                                                                                           3
                                           Case 3:20-cv-05761-JD Document 128 Filed 12/16/20 Page 4 of 4




                                   1          Interim Class Counsel understand that a failure to adhere to these guidelines and the

                                   2   consolidation order -- and the spirit animating them -- will result in the exclusion of the fee or cost

                                   3   request.

                                   4          IT IS SO ORDERED.

                                   5   Dated: December 16, 2020

                                   6

                                   7
                                                                                                     JAMES DONATO
                                   8                                                                 United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
